Citation Nr: 0405660	
Decision Date: 03/02/04    Archive Date: 03/11/04	

DOCKET NO.  03-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional payments for a dependent spouse 
prior to January 14, 2002.

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from October 1974 to 
October 1994, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that he was never requested to 
file a VA Form 21-686c (Declaration of Status of Dependents) 
until he inquired as to why he was being paid his education 
award only as a veteran without a dependent.  The RO 
indicated in the Statement of the Case that such a form was 
requested from the veteran by way of a computerized letter 
sent on February 16, 2001, but that the veteran did not 
respond to the request for information until January 2003.  
However, a review of the evidence contained in the claims 
file does not reflect that a copy of the letter requesting 
the VA Form 21-686c from the veteran is contained in the 
claims file.  Since the date the veteran returned the VA Form 
686c after requested to do so by the VA is crucial in 
determining the effective date for additional payments, the 
RO should obtain for inclusion in the claims file a copy of 
the letter sent to the veteran in February 2001. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The RO should obtain and associate with 
the claims file a copy of the February 
16, 2001, letter to the veteran 
requesting that he submit a VA Form 21-
686c.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




